DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, February 19, 2021, claims 1and 12 are amended. Currently claims 1-16 are pending.

Response to Arguments
3.        Applicant's arguments filed February 19, 2021, have been fully considered but they are not persuasive. 
          On the remarks filed on February 19, 2021, applicant argues prior art of record fails to disclose claimed limitation of independent claim. Applicant argues that prior art of record fails to disclose, teach or suggest "to identify sensitive information in the CG content" and "to prevent the surrounding people from viewing the sensitive information based on the user preference". Furthermore applicant recites nowhere in Benishti et al discloses, teaches or suggests the occluding masks 80A and 80B occlude or can occlude the displayed content or the sensitive information therein from the point of view of the eyes of the surrounding people or prevent or can prevent the surrounding people from viewing the displayed content or the sensitive information therein. On the contrary, The office respectfully disagrees. As admitted by applicant hear above prior art of record Benishti et al clearly discloses the formation of occluding mask on to an optical see-through head mount display (HMD) device for displaying a computer-generated (CG) content to a user to provide a type of augmented reality (AR). And said occluding mask (80A and 80B) prevent viewing of content through said occluding mask region. Thus if said region is non-transparent/occluded then any content located within said occluding mask region would not be viewable. As recited by applicant above and shown in [Par 0082 and see Fig 2B] that said region (80A &80B) rendering the section opaque occludes the region of interest from the user's eye. In other words particular area of the patient 30 where the occluding mask (80A and 80B) is 
       Prior art of record Benishti et al clearly discloses an area of HMD wherein portion of transparent region would be made to be opacity or non-transparent wherein an occluding mask 80A and 80B is formed preventing transparency of said region. Furthermore as shown in Fig 2C said opaque or non-transparent region where the occluding mask 80A and 80B is formed is used to display an image/content that is viewable by the user. Therefore when occluding mask 80A and 80B is formed that prevent the user from viewing outside content (i.e. portion 56 of the patient) it is obvious that occluding mask 80A and 80B area that is non-transparent would not allow content to be viewed in any direction since said region is non-transparent/opaque occluding mask. Furthermore as shown in figure 2C content is displayed on occluding mask area on the user side; thus when content that is displayed on top of non-transparent/opaque occluding mask said image would not be viewable to anyone that is not viewing said 
         As it well known that opaque screen area refers to an area of said screen that is non-transparent wherein any image or content that is in line of sight of opaque region of said screen would not be viewable. Furthermore occluding mask refers to a mask that would cover, obstruct image/content that is within the line of sight of said occluding mask. Thus prior art of record discloses occluding mask area (80A and 80B) that obscure content from being viewable (by the user). Therefore having such region wherein image/content would is masked from being viewable and a given image/content is then rendered on top of occluding mask on the side of the user. Said image/content that is rendered on top of occluding mask on the side of the user would be viewable to the user and not viewable to the people that are around the user and opposite side of occluding mask that the image/content that is rendered given the fact that said mask region is opaque/ non-transparent. Therefore prior art of record clearly discloses claimed limitation of independent claims as filed.
        Furthermore, as to blocking particular portion/ information from surrounding people; Benishti et al discloses said image is displayed on the area of occlusion mask pattern, thus having said image/content rendered on the area of occlusion mask pattern would  make it un-viewable to surrounding people since said mask in non-transparent. Therefore, said claim limitation claims an intended use thus a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Prior art of record clearly discloses forming occlusion mask pattern that is non-transparent/opaque surrounding displayed/rendered image/content (Fig 2C) which would make it un-viewable from the side that is opposite from display direction. 
        Furthermore, in regards to newly amended claim limitation wherein said device identify sensitive information. It is well known and obvious to an ordinary skill person in the art that sensitive information is very different from one user to another, thus any information that the user feels should not be shared can be designated as sensitive information to that user. Therefore as shown in prior art of record image that is displayed on occluding mask region can be designated as “sensitive information”. Thus given the ability of prior art of record to display particular content on occluding mask region where it can be un-viewable to others the ability to designate particular content sensitive would be obvious to an ordinary skill person in the art.

Claim Rejections - 35 USC § 103
4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.        Claim 1-5, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al (PG Pub NO 2017/0178375).


As in claim 1, Benishti et al discloses an optical see-through head mount display (HMD) device for displaying a computer-generated (CG) content to a user to provide a type of augmented reality (AR) with private access of information, wherein the HMD comprises of:
a computer-generated (CG) content engine; (Fig 2D item 64A & 64B and Par 0109) discloses computer-generated content engine that generate an image(i.e. micro-projector)
a computing system coupled to the computer-generated (CG) content engine to generate spatially-registered CG content [(Fig 2D and Par 0109) discloses computing system (i.e. processor 26) activates computer-generated content engine to generate spatially-registered CG content (i.e. prerecorded ultrasound image 90A & 90B)], 
and to identify sensitive information in the CG content; (Fig 2C and 2D) discloses identifying particular content/information in a CG content that would be displayed on occlusion mask pattern that is non viewable to others around the user except to the user of said device. Thus having/designating a particular information to be sensitive information would have been obvious to an ordinary skilled person in 
an optical see-through display system for each of an user's eyes [(Fig 3A &3B) discloses optical see through display for each eyes of the user] comprising: 
an optical combiner [(Fig 2 item 52A & 52B and Par 0095 line 11-13) discloses optical combiner]; and an optical means that changes from transparent to opaque for creating an occlusion mask pattern (Fig 2B item 80A & 80B and Par 0107-0108) discloses optical means that changes from transparent (Fig 2A) to opaque (Fig 2B) for creating an occlusion mask pattern (80A & 80B)
 to prevent the surrounding people from viewing the sensitive information based on the user preference; 
and an image source for each of the user's eyes to display the spatially-registered CG content through the optical combiner.  (Fig 2D item 64a & 64b and Par 0109) discloses image source each of the user's eyes to display the spatially-registered CG content (i.e. prerecorded ultrasound image 90A & 90B) to each of the user’s eyes (i.e. right and left eyes) through the optical combiner.

As in claim 2, Benishti et al discloses the optical see-through HMD device as in claim 1, wherein the computing system further comprises: a processor to control the optical means in creating the occlusion mask pattern on the optical means, in which dimension and position of the occlusion mask pattern corresponds to dimension and position of the spatially-registered CG content being displayed on the optical combiner. (Par 0092 line 8-9) discloses said computing system of HMD comprising a processor; (Fig 2B & 2C and Par 0107-0109) discloses said processor controls optical means wherein occlusion mask pattern (80A & 80B) is created, in which dimension and position of the occlusion mask pattern (80A & 80B) corresponds to dimension and position of the spatially-registered CG content (90A & 90B) being displayed on the optical combiner (52A & 52B).

As in claim 3, Benishti et al discloses the optical see-through HMD device as in claim 1, wherein the computing system further comprises: a processor to control the optical means in creating an occlusion mask pattern on the optical means [(Par 0092 line 8-9) discloses said computing system of HMD comprising a processor, (Fig 2B & 2C and Par 0107-0109) discloses said processor controls optical means wherein occlusion mask , (Par 0113) discloses the optical means creates an image having color and display on the optical combiner in real-time; but fails to explicitly disclose color of the occlusion mask is dynamically selected by the computing system. However, having a system that is capable of projecting color image on optical combiner in real-time would make it obvious to an ordinary skill person in the art at the time of the filing to be able to produce/create occlusion mask having color. Furthermore it would have been an obvious design choice to have occlusion mask wherein the color is dynamically selected by the on-board computing system.

As in claim 4, Benishti et al discloses the optical see-through HMD device as in claim 3, wherein the computing system further comprises: a processor to control color of the spatially-registered CG content based on the color of the occlusion mask. (Par 0113 line 13 & 0184 line 9) discloses that said device is capable of producing color image; thus it would have been an obvious design choice to have a processor to control color of the spatially-registered CG content (90) based on the color of the occlusion mask (80).As in claim 5, Benishti et al discloses the optical see-through HMD device as in claim 1, wherein the computing system further comprises: a processor to identify the type of CG content being displayed on the optical combiner such that an occlusion mask pattern is created on the optical means that blocks off the spatially-registered CG content completely or partially from view of surrounding people. (Fig 2C & 2D and Par 0092 line 8-9 and Par 0109) discloses computing system comprising a processor activates computer-generated content engine to generate spatially-registered CG occlusion mask pattern would block CG content completely or partially from view of surrounding people.  However, prior art Benishti et al discloses displaying CG content onto occlusion mask pattern that is not transparent and would obviously block displayed contentment from being viewed by surrounding people since said displayed contentment is overlaid onto occlusion mask.
a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


As in claim 9, Benishti et al discloses the optical see-through HMD device as in claim 1, wherein the occlusion mask pattern acts a background for enhancing readability of the spatially-registered CG content. (Fig 2B and Par 0107-0108) discloses creating occluding mask (80A & 80B) on the combiner wherein it renders said portion of combiner non-transparent and (Fig 2C and Par 0109) discloses displayed image 90A & 90B overlaid on mask 80A & 80B; thus it is obvious to an ordinary skilled person in the As in claim 10, Benishti et al discloses the optical see-through HMD device as in claim 1, wherein color of the occlusion mask pattern can be fixed or dynamic. (Fig 2B - 3B) discloses occlusion mask pattern displayed at a given color (i.e. fixed). Furthermore, it would have been an obvious design choice to have color of occlusion mask be dynamically selected or be fixed color by the on-board computing system.

As in claim 11, Benishti et al discloses the optical see-through HMD device as in claim 1, wherein the computing system further comprises: a processor to create an occlusion mask pattern on the optical means based on a user preference  [(Par 111) discloses the location of the image displayed on the mask is controlled by the user (i.e. professional 22) of said device; as well as the location of masks (80) can also be controlled by the user via gaze directions of the user (i.e. user preference)]; and an image processor to render a composited scene by electronically combining an image of an augmented object in the real world and the spatially-registered CG content. (Fig 2C- 2E and Par 0114) discloses image processor to render a composited scene by electronically combining an image of an augmented object in the real world and the spatially-registered CG content wherein the real world (i.e. patent) and computer generated content displayed in an area 80 are merged to present to the user.

As in claim 12, Benishti et al discloses A method of displaying a computer-generated (CG) content to a user wearing a head mounted display (HMD) to provide a type of augmented reality (AR) with private access of information, the method comprising: generating a spatially-registered CG content by a computing system; 
identify sensitive information in the CG content; (Fig 2C and 2D) discloses identifying particular content/information in a CG content that would be displayed on occlusion mask pattern that is non viewable to others around the user except to the user of said device. Thus having/designating a particular information to be sensitive information would have been obvious to an ordinary skilled person in the art since a given data would be sensitive is dependent on particular user. Therefore one can argue medical image viewed by the user of Benishti et al is sensitive information.
creating an occlusion mask pattern by changing optical property of an optical means present on the head mounted display (HMD) (Fig 2B items 80A & 80B and Par 0107-0108) discloses creating an occlusion mask pattern by changing optical property of an optical means. 
to prevent the surrounding people from viewing the sensitive information based on the user preference; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore,  (Fig 2B) discloses transparent portion of HMD is masked (i.e. made non transparent/ opaque) making content displayed on said 
displaying the spatially-registered CG content to the user such that the occlusion mask pattern acts as a background for the spatially registered CG content. (Fig 2D and Par 0109) discloses displaying the spatially-registered content (i.e. prerecorded ultrasound image 90A & 90B) such that the occlusion mask pattern (80A & 80B) acts as a background for said content.

As in claim 13, Benishti et al discloses the method of displaying a computer-generated (CG) content to a user wearing a head mounted display (HMD) as in claim 12, wherein color of the occlusion mask pattern can be fixed or dynamic. (Fig 2B - 3B) discloses occlusion mask pattern displayed at a given color (i.e. fixed). Furthermore, it would have been an obvious design choice to have color of occlusion mask be dynamically selected or be fixed color by the on-board computing system.As in claim 14, Benishti et al discloses the method of displaying a computer-generated (CG) content to a user wearing a head mounted display (HMD) as in claim 13, wherein color of the spatially registered (CG) content is based on the color of the occlusion mask pattern. (Par 0113 line 13 & 0184 line 9) discloses that said device is capable of 

As in claim 15, Benishti et al discloses the method of displaying a computer-generated (CG) content to a user wearing a head mounted display (HMD) as in claim 12, wherein the head mounted display (HMD) further comprises an optical combine with a layer of liquid crystal display (LCD) or with at least one layer of photochromic lens. (Fig 2 item 52A & 52B and Par 0095 line 11-13) discloses the head mounted display (HMD) having optical combiner and (Par 0079) discloses optical combine with a layer of liquid crystal display (LCD).


6.        Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al (PG Pub NO 2017/0178375) in view of Traff (PG Pub NO 2015/0145992).
As in claim 6, Benishti et al discloses the optical see-through HMD device as in claim 1, wherein the computing system further comprises: Benishti et al (Fig 2E) discloses identifying displayed content on the optical combiner overlay onto occlusion mask pattern; but fails to disclose a processor to identify the type of CG content being displayed on the optical combiner such that an occlusion mask pattern is not created and the optical means remain transparent. However Traff (Fig 5 and Par 0033 and . 
7.         Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al (PG Pub NO 2017/0178375) in view of Border et al (PG Pub NO 2012/0050143).
As in claim 7, Benishti et al discloses the optical see-through HMD device as in claim 1, (Fig 2-3) discloses occlusion mask pattern created on the optical means and (Par 111) discloses the location of the image displayed on the mask is controlled by the user (i.e. professional 22) of said device; as well as the location of masks (80) can also be controlled by the user via gaze directions of the user (i.e. user preference), but fails to disclose wherein the occlusion mask pattern created on the optical means can be switched on and off based on user preference. However Border et al (Fig 9-11 and Par 0051- 0053) discloses occlusion mask pattern area where an image is displayed is moved (i.e. switched on/off) based on user preference (i.e. user movement). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Benishti et al HMD with the teaching of Border et al HMD wherein the occlusion mask pattern created on the optical means can be moved (i.e. switched on or .
8.          Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benishti et al (PG Pub NO 2017/0178375) in view of Sugiyama et al (PG Pub NO 2013/0265623).

As in claim 8, Benishti et al discloses the optical see-through HMD device as in claim 1, wherein the optical combiner has diffraction gratings. (Par 0098) discloses optical combiner being waveguide type. But fails to disclose the optical combiner having diffraction gratings. However, Sugiyama et al (Par 0073) discloses optical combiner of optical see-through HMD device having diffraction gratings. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Benishti et al optical combiner with the teaching of Sugiyama et al optical combiner having diffraction gratings as an alternate and well known use of a variety of different optical combining technologies in to Benishti et al optical see-through HMD device to yield same predictable outcome (i.e. wherein virtual image can be combined with real world when viewed by the user of HMD) 
As in claim 16, Benishti et al discloses the method of displaying a computer-generated (CG) content to a user wearing a head mounted display (HMD) as in claim 15, wherein the optical combiner has diffraction gratings. (Par 0098) discloses optical combiner being waveguide type. But fails to disclose the optical combiner having diffraction . 

Conclusion

9.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GHEBRETINSAE TEMESGHEN can be reached on 571-272-30173017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENYAM KETEMA/Primary Examiner, Art Unit 2626
         03/12/2021